DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
 Response to Amendment
Applicant’s amendments filed on 08/30/2022 have been accepted and entered. 
Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding the rejection of claim 1 with Ref. 1, the Examiner disagrees. Applicant first states that the difference between the prior art and the instant application is that Ref. 1 compares a measured rotation speed and intake pressure with a detected reference value when the blower is not blocked which Applicant states is different from their claim language stating a comparison between a measured rotation speed and pressure with a preset target rotation and pressure speed. The Examiner does not believe that the Applicant is interpreting their claim language for its broadest reasonable interpretation. A “preset target” and a “reference value programmed” (line 120 of Ref. 1) are the same type of value, regardless of if that reference value is a value that was previously measured in ideal operating conditions (when the boiler was not clogged) and then stored as a reference value, it is still the same as a “preset target” as it is stored and then set prior to operating as an ideal target. 
In response to Applicant’s further arguments, stating that the instant application differs from 
Ref. 1 because the instant application teaches of a calculated ratio of the degree of clogging where Ref. 1 determines binarily that either the exhaust port is clogged or not and that the instant application teaches of maintaining combustion through the determinization of the clogging of the exhaust, the Examiner acknowledges that within the specification of the instant application that is taught and does differ from the teachings of Ref. 1, however, these limitations are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to Applicant’s argument regarding the use Sekiai, the Examiner restates the argument set forth in the Final Rejection mailed on 06/30/2022. Sekiai is utilized in combination with primary reference, Ref. 1, and is not utilized to teach of a boiler, adjusting the opening amount of a gas valve, using target heat values, change in pneumatic pressure and flue blocking estimate are not necessary to be taught by Sekiai. Sekiai is solely utilized to teach of the use of multiple databases, the storage of values in said databases and the linear calculation method of said data. 
	Therefore, all the rejections set forth in the office action mailed on 06/30/2022 are maintained and shown below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 utilize the term “dataized” in their limitations. “Dataized” is not a known term within the art and seems to be not a known word at all as further research through dictionaries and the internet has found no reference to the term. The Examiner can infer that applicant intends for the term to mean “based on collected data” or the like however this interpretation is an inference and the term “dataized” is not defined or mentioned within the specification. As a result, the use of the term “dataized” renders claims 1 and 6 unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 100704715 B1 hereinafter referred to as Ref. 1.
Regarding claim 1, Ref. 1 teaches of a combustion control method of a boiler (line 11) provided
with an air blower (Fig. 3, blower 150) configured to rotate such that air and gas are introduced, a gas
valve (gas valve 130) configured to adjust an opening or closing degree of a gas supply pipe into which
gas is introduced, and a controller (main controller 170) configured to control the air blower and the gas
valve, the method comprising the steps of:
A) calculating an estimated flue clogging value for estimating the degree of flue clogging by
comparing a preset target rotation speed of the air blower according to the target heat value with the rotation speed measurement value of the air blower, and simultaneously comparing a preset target air pressure which is the pressure of the air introduced by the rotation of the air blower according to the target heat value with the air pressure measurement value which is the pressure of the air introduced by the rotation of the air blower (Lines 117-121, the function of a boiler is based upon a target heat value, further see the argument above showing how the reference value is a preset value, see lines 144-145 stating that a room temperature controller controls the combustion situation of the burner, lines 157-160 show that the data is compared simultaneously); and
B) controlling an opening degree of the gas valve with the dataized amount of the gas valve according to the calculated estimated flue clogging value to control a supply amount of gas which is being introduced and adjusting gas ratio inside a combustion chamber (lines 122, gas valve is either closed or opened depending on the determination of the clogging state which is an opening degree of the gas valve, lines 136-139).
Regarding claim 2, Ref. 1 teaches of the method of claim 1, and Ref. 1 further teaches wherein
the step A) comprises the steps of;
a) inputting a target temperature of heat or hot water provided by operation of the boiler
and setting a target heat value for achieving the target temperature (Lines 144-145,
combustion situation of the burner is controlled by room temperature controller which
would result in a target temperature being set which would need a target heat value to
be determined as well by the main controller);
b) calculating a target rotational speed of the air blower (lines 133-135, for a blower to
supply the necessary air for combustion a target rotational speed would need to be known), a target pneumatic pressure which is the pressure of the air introduced by
rotation of the air blower (lines 150-153, target pneumatic pressure is calculated for the
specific model of boiler and stored as a reference value), and a target opening amount
of the gas valve according to the target heat value (lines 133-139) and applying the
target rotational speed, the target pneumatic pressure, and the target opening amount
to control the air blower (lines 144-145, combustion situation requires information from
all of the above variables for the main controller to maintain combustion).
Regarding claim 3, Ref. 1 teaches of the method of claim 2, and Ref. 1 further teaches wherein,
in the step b), the controller is configured to calculate the target rotational speed and the target pneumatic pressure according to the target heat value by substituting the target heat value into a first database in which data of the target rotational speed, the target pneumatic pressure, and the opening amount of the gas valve are stored (lines 150-153, target intake pressure and rotation speed are stored
in the main controller as reference values and lines 170-172, the valve opening amount is stored in the
main controller as open when the target values match the measured values and the valve opening
amount is stored in the main controller as closed when the values do not match)
Regarding claim 4, Ref. 1 teaches the method of claim 2, and Ref. 1 further teaches wherein in
the step d), the controller is configured to calculate the opening amount of the gas valve according to
the estimated flue clogging value (lines 170-172, flue clogging value is clogged or partially clogged the
gas valve opening amount will be set to closed) by substituting the estimated flue clogging value into a
third database in which data of the opening amount of the gas valve is stored (lines 114-117 and lines
170-172, the main controller is programmed to close the gas valve when the flue is determined to be
blocked by calculating the difference between the target and measured values. This algorithm programmed into the main controller would have the corresponding values for flue clogging
determination stored within the main controller along with the open or closed values of the gas valve).
Regarding claim 6, Ref. 1 teaches of a boiler comprising:
a rotational speed measuring section configured to measure a rotational speed of an air blower
by which gas and air are introduced (line 167, measured value of the rotation speed);
a pneumatic pressure measuring section configured to measure a pneumatic pressure which is a
pressure of air introduced through the air blower (Fig. 3, wind pressure sensor 160); and
a controller (Fig. 3, main controller 170) configured to calculate an estimated flue clogging value
for estimating the degree of flue clogging by comparing a preset target rotation speed of the air blower
and a preset target air pressure which is the pressure of the air introduced by the rotation of the air
blower according to the target heat value, with the rotation speed measurement value of the air blower
and the air pressure measurement value (Lines 117-121, the function of a boiler is based upon a target
heat value, see lines 144-145 stating that a room temperature controller controls the combustion
situation of the burner) and to adjust an opening amount of a gas valve according to the estimated flue
clogging value to control a supply amount of gas which is being introduced and adjusting gas ratio inside a combustion chamber (lines 136-139).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 100704715 B1 hereinafter referred to as Ref. 1 in view of Sekiai et al. (US 20090099667 A1) hereinafter referred to as Sekiai.
Regarding claim 5, Ref. 1 teaches of the method of claim 2, and Ref. 1 further teaches wherein the estimated flue clogging value and the opening amount of the gas valve are calculated (lines 114-117 and lines 170-172).
Ref. 1 fails to teach wherein values are linearly calculated and output using interpolation in
which at least two pieces of data which are preset or calculated in advance are represented as a linear
equation.
Sekiai teaches wherein values are linearly calculated and output using interpolation in which at
least two pieces of data which are preset or calculated in advance are represented as a linear equation
(¶ [0099]).
Specifically, the combination the examiner has in mind is linearly calculate the opening amount
of the gas valve and flue clogging value of Ref. 1 with the linear equation controller in Sekiai. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Sekiai to modify Ref. 1 with the above combination. Doing so allows for a determination of the flue clogging when the measured
values fall between two preset values, such as if the two preset values were from two different boilers
with different sized exhausts and the third boiler had an intermediate exhaust, then the necessary flue
clogging value could be estimated utilizing a linear equation (¶ [0044]).
Regarding claim 7, Ref. 1 teaches the boiler of claim 6, and Ref.1 further teaches wherein the
controller is provided with a data storage section in which data is stored (line 120), wherein the data
storage section comprises:
a database comprising a target rotational speed, a target pneumatic pressure of the air
blower, and a target opening amount of the gas valve for generating a target heat value (lines 114-121);
and
a database comprising the target heat value, a rotational speed difference which is a difference
between the rotational speed and the rotational speed measurement value of the air blower, a pneumatic pressure difference which is a difference between the target pneumatic pressure of the air
blower and a pneumatic pressure measurement value of air which is introduced by rotation of the air
blower (lines 166-169, the difference between the measured and target values must be calculated in
order to determine that the values are different), and the estimated flue clogging value according to the
target heat value, the rotational speed difference, and the pneumatic pressure difference (lines 170-
172, all of the above values need to be at least temporarily stored in order for the algorithm programmed into the main controller to perform the necessary calculations to determine the flue is
clogged or at least partially clogged).
Ref.1 fails to teach a first database and a second database.
Sekiai teaches of a controller that has a first database and a second database. A first database
for storing target values (¶ [0044]) and a second database for storing calculated values determined from
the target values (¶ [0048]).
Specifically, the combination the examiner has in mind is to store the target rotational speed,
target pneumatic pressure and target opening amount of the gas valve in a new first database in the
controller and then to add the differential values between the measure and target values and the
estimated flue clogging value in the second database.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Sekiai to modify Ref. 1 to
include the above combination. Doing so allows for measure and predicted values to be stored in an
organized fashion to be utilized to build a predictive model for the system (¶ [0044-0048]).
Regarding claim 8, Ref. 1 as modified teaches the boiler of claim 7, and Ref. 1 as modified
teaches wherein the data storage section further comprises a database that is stored in the storage section and comprises the estimated flue clogging value and the opening amount of the gas valve
according to the estimated flue clogging value (lines 114-117 and lines 170-172, the main controller is
programmed to close the gas valve when the flue is determined to be blocked by calculating the
difference between the target and measured values. This algorithm programmed into the main
controller would have the corresponding values for flue clogging determination stored within the main
controller along with the open or closed values of the gas valve).
Ref. 1 fails to teach that the above data is stored in a third database.
Sekiai teaches of a third database for storing model outputs of the system (¶ [0076]).
Specifically, the combination the examiner has in mind is to add a third database to the storage
section of the main controller of Ref. 1 and to put the estimated flue clogging value and the opening
amount of the gas vale according to the estimated flue clogging value into it.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have further incorporated the teachings of Sekiai to modify Ref. 1
as modified to include the above combination. Doing so would allow for the output values, the valve
opening amount and the estimated flue clogging amount into a third database to further build the
predictive model of the system (¶ [0044-0048]).
Regarding claim 9, Ref. 1 teaches of the boiler of claim 6, and Ref. 1 further teaches wherein the
controller comprises a data calculating section (line 114, algorithm) configured to calculate and output
the estimated flue clogging value and the opening amount of the gas valve (lines 114-117 and 170-172).
Ref. 1 fails to teach wherein the values are linearly calculated using interpolation in which at
least two pieces of data which are preset or calculated in advance are represented as a linear equation.
Sekiai teaches wherein values are linearly calculated and output using interpolation in which at
least two pieces of data which are preset or calculated in advance are represented as a linear equation
(¶ [0099]).
Specifically, the combination the examiner has in mind is linearly calculate the opening amount
of the gas valve and flue clogging value of Ref. 1 with the linear equation controller in Sekiai.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have incorporated the teachings of Sekiai to modify Ref. 1 with
the above combination. Doing so allows for a determination of the flue clogging when the measured
values fall between two preset values, such as if the two preset values were from two different boilers
with different sized exhausts and the third boiler had an intermediate exhaust, then the necessary flue
clogging value could be estimated utilizing a linear equation (¶ [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762